Order filed March 18, 2013




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-13-00224-CV
                                     ____________

                         IN RE JOAN E. JARVIS, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                10th District Court
                             Galveston County, Texas
                         Trial Court Cause No. 12CV1457

                                       ORDER

      On March 15, 2013, relator, Joan E. Jarvis, filed a petition for writ of
mandamus. See Tex. Gov’t Code Ann. § 22.221. Relator asks this Court to order
The Honorable Kerry L. Neves, Judge of the 10th District Court, Galveston
County, Texas, to set aside his order dated January 30, 2013, entered in trial court
cause number 12CV1457, styled Joan E. Jarvis v. Michael D. Parkan. Relator
claims the trial court abused its discretion.
      It appears from the facts stated in the petition that relator’s request for relief
requires further consideration and that relator will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10.

      We therefore ORDER the January 30, 2013 order of the court below stayed
with respect to those portions that require third parties to produce documents and
answer depositions on written questions in trial court cause number 12CV1457,
styled Joan E. Jarvis v. Michael D. Parkan. Such order is stayed until final
decision by this Court of relator’s petition for writ of mandamus, or until further
orders of this Court.

      We further ORDER real-parties-in-interest Michael D. Parkan and
Christopher Wolfe to file a response to relator’s petition for writ of mandamus on
or before April 5, 2013.



                                        PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.